DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on April 8, 2022 is acknowledged.  The traversal is on the ground(s) that the amended claims recite a special technical feature.  This is not found persuasive because as discussed in the rejection below under 35 U.S.C. 103, Wei in view of Li renders obvious a traditional Chinese medicinal composition for preventing and/or treating ischemia reperfusion injury, wherein the composition consists of salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus wherein the weight ratio thereof is (1-16) : (1-16) : (1-16).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  “weight ratio … (1:16): (1:16): (1-16)”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “medicinal composition, has” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2007/0053999) in view of Li (Li, Y., et al., Identification of major constituents in the traditional Chinese medicine "QI-SHEN-YI-QI" dropping pill by high-performance liquid chromatography coupled with diode array detection-electrospray ionization tandem mass spectrometry, Journal of Pharmaceutical and Biomedical Analysis 47 (2008) 407-412).
Regarding claims 1-7, Wei teaches a pharmaceutical composition for treatment of cardiovascular diseases, comprising radix Salviae Miltiorrhizae extract 5.0%-70.0%, Notoginseng extract 10.0%-85.0%, radix Astragali extract 5.0%-70.0%, and Borneol or oil of Lignum Dalbergiae Odoriferae 1.0%-15.0% (title; abstract; para.0076).  Wei further teaches that the radix Salviae Miltiorrhizae extract comprises more than 70% salvianolic acids, the radix Notoginseng extract comprises more than 70% radix Notoginseng saponins, and the radix Astragali extract comprises more than 70% radix Astragali saponins (claim 6).  Therefore Wei teaches the ratio of salvianolic acids, Panax Notoginseng saponins and total saponins of Astragalus of (5-70): (10-85): (5-70), which significantly overlaps the ranges in instant claims 1-5 and includes the ratio in claim 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding “for preventing and/or treating ischemia reperfusion injury”, Wei discloses that its compositions are useful for treatment of cardiovascular and cerebrovascular diseases.  It is further noted that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.
Wei does not specifically teach a traditional Chinese medicinal composition consisting of salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus in which Borneol or oil of Lignum Dalbergiae Odoriferae is absent.
Li teaches that “'QI-SHEN-YI-QI' dropping pill is made by four commonly used Chinese herbs, i.e., Astragalus membranaceus, Radix Salviae Miltiorrhizae, Panax notoginseng and Dalbergia odorifera” (p.407; see title; abstract).  “An HPLC-DAD-ESI-MS" method was developed for simultaneous analysis of major chemical constituents in "QI-SHEN-YI-QI" … widely used for treating cardiovascular diseases” (abstract).  “On the basis of the characteristic UV absorption profile, the information of molecular weight, and structure provided by EST-MSn, 31 constituents derived from Astragalus membranaceus, Radix Salviae Miltiorrhizae, and Panax notoginseng, were detected…” (abstract).  “By comparing HPLC-UV and HPLC- MS chromatograms of "QI-SHEN-YI-QI" dropping pill with those obtained from the extracts of crude herbs, most peaks in the chromatogram of "QI-SHEN-YI-QI" dropping pill were assigned to the corresponding crude herb.” (p.411).  Li states “[t]he main constituents of "QI-SHEN-YI-QI" dropping pill were water-soluble compounds from A. membranaceus, Radix Salviae Miltiorrhizae and P. notoginseng and essential oils from D. odorifera”, and “preliminary study further indicated that the essential oils were rarely detected and the main constituents of "QI-SHEN-YI-QI" dropping pill were saponins, flavones, and phenolic acids” (p.409; see Table 2 and accompanying text pp.409-412).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wei with the findings reported in Li and prepare a TCM composition consisting of salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus in the ratios that Wei teaches as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to TCM combination of salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus having cardioprotective efficacy, Li teaches that the main constituents actually present in "QI-SHEN-YI-QI" are water-soluble saponins, flavones, and phenolic acids, and the skilled person would have desired to prepare efficacious compositions that are simpler and more cost effective to prepare.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,438,935 in view of Li (Li, Y., et al., Identification of major constituents in the traditional Chinese medicine "QI-SHEN-YI-QI" dropping pill by high-performance liquid chromatography coupled with diode array detection-electrospray ionization tandem mass spectrometry, Journal of Pharmaceutical and Biomedical Analysis 47 (2008) 407-412). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claims sets are drawn to  pharmaceutical compositions containing salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus in overlapping relative concentrations or weight ratios.  The difference between the two claim sets is that the ’935 patent’s claims further contain Borneol or oil of Lignum Dalbergiae Odoriferae.  However Li states “[t]he main constituents of "QI-SHEN-YI-QI" dropping pill were water-soluble compounds from A. membranaceus, Radix Salviae Miltiorrhizae and P. notoginseng and essential oils from D. odorifera”, and “preliminary study further indicated that the essential oils were rarely detected and the main constituents of "QI-SHEN-YI-QI" dropping pill were saponins, flavones, and phenolic acids” (p.409; see Table 2 and accompanying text pp.409-412).  
The skilled person would have been motivated to do so because both references are drawn to TCM combination of salvianolic acids, Panax Notoginseng saponins, and total saponins of Astragalus having cardioprotective efficacy, Li teaches that the main constituents actually present in "QI-SHEN-YI-QI" are water-soluble saponins, flavones, and phenolic acids, and the skilled person would have desired to prepare efficacious compositions that are simpler and more cost effective to prepare. Thus the claim sets are not patentably distinct.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615